Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
-- “an image data acquisition device for acquiring and obtaining …”; “the pattern 
recognition device for receiving the three-dimensional image data …; “a virtual editing device for, according to the recognized object, performing virtual editing …”, in claim 14. 
It should be noted that the element of claim 14, such as “the image data acquisition device, the pattern recognition device, and virtual editing device” are included in the tooth virtual editing device, which corresponds to a computer device, [i.e., implicitly comprising processor and memory]. Therefore, the claim has sufficient structure to entirely perform the recited function and the 35 U.S.C. 112(f) is not invoked.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al, (US-PGPUB 2018/0028065) in view of Mitchell et al, (US-PGPUB 2014/0267393)

In regards to claim 1, Elbaz et al discloses a tooth virtual editing method, (see 
at least: Fig. 6), comprising the steps of:
Step S1, constructing a three-dimensional image basic database of a human oral cavity, (see at least: Par. 0171, Data captured by the intraoral scanner, including in 3D model of the tooth/teeth having both surface and internal features, may be stored by the device and/or transmitted to a physician, medical record, dentist, or the like, [i.e., implicitly constructing a three-dimensional image basic database of a human oral cavity]); 
Step S2, acquiring three-dimensional image data of a user oral cavity, performing image pattern recognition on the three-dimensional image data according to the stored three-dimensional image basic database, recognizing an object to which the image data belongs, and establishing an object annotation system of the user oral cavity, (see at least: Fig. 6, step 607, and Par. 0175, once collected, the data may be analyzed, and/or filtered (including subtracting, smoothing, etc.), and combined to form a 3D model rendering of the intraoral cavity (e.g., tooth, teeth, gums, jaw, etc.) using both the surface data and the internal feature data 607, [i.e., acquiring three-dimensional image data of a user oral cavity]. Further, Fig. 6, Par. 0186-0188, discloses that the 3D model may be used to identify (automatically or manually) and analyze lesions, caries and/or cracks in the teeth, [i.e., recognizing an object to which the image data belongs]. In general, the 3D data may be annotated. For example, after a first scan, a clinician may mark areas of interest which may be manually or automatically assessed in following scans, [i.e., establishing an object annotation system of the user oral cavity]. Furthermore, Par. 0024, discloses the identifying features of interest, including crack and caries, based on feature-recognition criterion (e.g., dark or light regions in the penetration images), pattern-recognition, machine learning, or the like. Features may be marked, including coloring, labeling or the like. Feature may be marked directly in the 3D model, on the penetration image, or in a data structure that references (e.g., shares a coordinate system with) 3D model of the tooth formed by the methods and apparatuses described herein, [i.e., implicitly performing image pattern recognition on the three-dimensional image data according to the stored three-dimensional image basic database, recognizing an object, “features”, to which the image data belongs, and establishing an object annotation system of the user oral cavity]); and 
the data may be annotated (including dating and/or markings referencing internal features) or unannotated. Two or more 3D models may be superimposed with one another on a display to highlight differences between the 3D models. The superimposed models may help highlight changes in enamel thickness, dentin volume, color, opacity, and/or decreases/increases in caries size, for example. Optionally, a 3D model of a patient's dentition from an earlier date may be morphed into a 3D model of the patient's dentition at a later date to help highlight any changes in the patient's dentition over time. In some embodiments, a time series of 3D models may be progressively morphed from one to the next to provide a video or animation of the changes in the patient's dentition, [i.e., performing a video or animation of the changes in the patient's dentition, implicitly according to the annotated data captured by the intraoral scanner of the designated patient, “according to the established object annotation system of a current user”. Furthermore, the superimposed models being displayed to highlight differences between the 3D models, [i.e., implicitly displaying the updated three-dimensional image of user's teeth based on models comparison over time]). 

However, Mitchell et al discloses performing virtual editing on the object according to the established object annotation system of a current user, (see at least: Par. 0083, editing the virtual scene by editing parts of the input label image, where the scene comprises an object model, [i.e., performing virtual editing on the object according to the established object annotation of the current user])
Elbaz et al and Mitchell et al are combinable because they are both concerned with acquiring 3D information of an object. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Elbaz et al, to include label editing specified by the user, as though by Mitchell et al, in order to facilitate convenient editing of the virtual objects by editing parts of the input label image, (Par. 0038)

In regards to claim 2, the combine teaching Elbaz et al and Mitchell et al as whole disclose the limitations of claim 1.
Furthermore, Elbaz et al discloses wherein the object comprises: a block and/or an entity, wherein the block is formed by division according to curved surface images of different parts of the oral cavity, (see at least: Par. 0155, the intraoral scanning wand may be configured with just a slight curve, allowing it to fit and be easily maneuvered around the intraoral cavity), and the entity comprises: 
a tooth entity in a three-dimensional volume shape formed by enclosure of a plurality of blocks associated with a tooth part, (see at least: Par. 0170-0171, the tooth entity in the reconstructed 3D model of the tooth/teeth having both surface and internal 
a dentition entity formed by combination of a plurality of tooth entities and gaps between the tooth entities, (see at least: par. 0172, a 3D model of a patient's dentition, “dentition entity”, is implicitly formed by combination of a plurality of tooth entities and gaps between the tooth entities).

In regards to claim 3, the combine teaching Elbaz et al and Mitchell et al as whole disclose the limitations of claim 2.
Furthermore, Elbaz et al discloses wherein the Step S2 further comprises:
Step S21, performing image pattern recognition on the three-dimensional image data, recognizing a block to which the image data belongs, outputting a recognition result, and establishing a block annotation system of the user oral cavity, (see at least: Par. 0024, identifying features of interest, including crack and caries, based on feature-recognition criterion (e.g., dark or light regions in the penetration images), pattern-recognition, machine learning, or the like. Features may be marked, including coloring, labeling or the like, [i.e., performing image pattern recognition on the three-dimensional image data, recognizing a block to which the image data belongs, outputting a recognition result, and establishing a block annotation system of the user oral cavity]), outputting a recognition result, and establishing a block annotation system of the user oral cavity, (Par. 0024, the feature may be marked directly in the 3D model, on the penetration image, or in a data structure that references (e.g., shares a coordinate system with) the 3D model of the tooth formed by the methods and apparatuses described herein, [i.e., implicitly 
Step S22, establishing an entity annotation system covering the user’s teeth according to image information of each block in the block annotation system and a spatial relationship between the blocks, (see at least: Par. 0171, the color 3D model combining the topography of the teeth lesions and internal teeth structure, may be maintained in a designated patient database for longitudinal monitoring and preservation of patient's oral health. The data may be annotated (including dating and/or markings referencing internal features), [i.e., implicitly establishing an entity annotation system covering the user’s teeth according to image information of each block in the block annotation system]. Further, Par. 0244, discloses that internal structures, such as fillings, cracks and the like may be distinguished based on their scattering coefficient value ranges, and/or based on their position or morphology. The apparatus may display them in different colors, annotations, [i.e., implicitly establishing an entity annotation system covering the user’s teeth according to the spatial relationship between the blocks]).

In regards to claim 4, the combine teaching Elbaz et al and Mitchell et al as whole disclose the limitations of claim 3.
Furthermore, Elbaz et al disclose wherein the Step S2 further comprises:
wherein the three-dimensional image basic database of the human oral cavity stores three-dimensional curved surface image data and three-dimensional entity image data covering all regions of a human oral cavity surface, (see at least: Par. 0167, the internal features such as lesions, caries and/or cracks may be identified and marked or 
In the other hand, Mitchell et al discloses editing item list information for performing editing on the object, (Mitchell, Par. 0083)

In regards to claim 11, the combine teaching Elbaz et al and Mitchell et al as whole disclose the limitations of claim 4.
Furthermore, Elbaz et al discloses wherein according to the three-dimensional image basic database, the acquired image data is matched with image data of a corresponding object stored in the three-dimensional image basic database according to a preset image pattern recognition algorithm to obtain a mapping relationship therebetween, an offending object is determined in the three-dimensional image of the user’s teeth according to the mapping relationship, and editing is performed on the offending object, (see at least: Par. 0170-0173, the data captured by the intraoral scanner, i.e. a color 3D model combining the topography of the teeth lesions and internal teeth structure, may be maintained in a designated patient database for longitudinal monitoring and preservation of patient's oral health, and longitudinal comparison in time may be done using the 3D models described herein at one or more levels, including by comparing 

In regards to claim 14, Elbaz et al discloses a tooth virtual editing device, comprising: 
a three-dimensional image basic database established according to big data of human oral cavities, (see at least: Par. 0171, Data captured by the intraoral scanner, including in particular the 3D model of the tooth/teeth having both surface and internal features, may be stored by the device and/or transmitted to a physician, medical record, dentist, or the like, [i.e., implicitly establishing a three-dimensional image basic database according to big data of human oral cavities]); 
an image data acquisition device for acquiring and obtaining three-dimensional image data of a user oral cavity and sending the three-dimensional image data to an image pattern recognition device, (see at least: Fig. 6, step 607, and Par. 0175, once 
the pattern recognition device for receiving the three-dimensional image data sent by the image data acquisition device, retrieving from the basic database of the system, and recognizing an object to which the three-dimensional image data belongs, (Par. 0024, implicitly receiving the three-dimensional image data sent by the processor, “ image data acquisition device”, and identifying features of interest, including crack and caries, based on feature-recognition criterion (e.g., dark or light regions in the penetration images), pattern-recognition, [i.e., implicitly performing pattern recognition for identifying features of interest, including crack and caries]. Further, Par. 00170-0173, a color 3D model combining the topography of the teeth lesions and internal teeth structure, may be maintained in a designated patient database for longitudinal monitoring and preservation of patient's oral health, and longitudinal comparison in time may be done using the 3D models described herein at one or more levels, including by comparing across time: surface changes, visual color changes, internal/volumetric changes, or any combination of these, [i.e., retrieving from the basic database of the system, and recognizing an object to which the three-dimensional image data belongs]); and 
 a display device for displaying appearance of the 
Elbaz et al does not expressly disclose a virtual editing device for, according to the recognized object, performing virtual editing on the object; and the displaying appearance of the edited image.
However, Mitchell et al discloses a virtual editing device for, according to the recognized object, performing virtual editing on the object, (see at least: Par. 0083, editing the virtual scene by editing parts of the input label image, where the scene comprises an object model, [i.e., performing virtual editing on the object according to the recognized object, based on object annotation of the current user]). Mitchell et al further discloses and the displaying appearance of the edited image, (Par. 0060, presenting the virtual scene is presented on a computer display, [i.e., implicitly displaying appearance of the edited image]).
Elbaz et al and Mitchell et al are combinable because they are both concerned with acquiring 3D information of an object. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Elbaz et al, to include label editing specified by the user, as though by Mitchell et al, in order to facilitate convenient editing of the virtual objects by editing parts of the input label image, (Par. 0038)



Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 1. As such, claim 17 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): (computer device comprising a memory and one or more processors, the memory having stored therein computer readable instructions which, when executed by the one or more processors, the one or more processors perform the method of claim 1). However, Elbaz et al discloses the “computer device comprising a memory and one or more processors, the memory having stored therein computer readable instructions which, when executed by the one or more processors, the one or more processors perform the method of claim 1”, (see at least: Par. 0064, any of the apparatuses (e.g., systems, devices, software, “i.e., computer device implicitly include memory and processor(s)”. See also Par. 0070, processor”)

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 1. As such, claim 18 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory computer-readable storage medium having stored therein computer-readable instructions that, when executed by one or more processors, the one or more processors perform the method of claim 1”. However, Elbaz et al discloses the “non-transitory computer-readable storage medium having stored therein computer-readable instructions that, when executed by one or more processors, the one or more processors perform the method of claim 1”, (Par. 0074, “non-transitory computing device readable.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al and Mitchell et al, as applied to claim 4 above; and further in view of Son, (US-PGPUB 2013/0162637)

In regards to claim 5, the combine teaching Elbaz et al and Mitchell et al as whole disclose the limitations of claim 4.
Furthermore, Mitchell et al discloses editing item list information, (Par. 0083), and in the other hand, Elbaz et al discloses item list information comprises: a serial number of an editing object, an editing content and an appearance image after editing, (see at least: Par. 0170-0172, the data captured by the intraoral scanner, i.e. a color 3D model combining the topography of the teeth lesions and internal teeth structure, may be maintained in a designated patient database for longitudinal monitoring and preservation of patient's oral health, [i.e., the data maintained in a designated patient database represent a content and an appearance image before editing]. The data may be annotated (including dating and/or markings referencing internal features, [i.e., implicitly serial number of an editing object], and longitudinal comparison in time may be done using the 3D models described herein at one or more levels, including by comparing across time: surface changes, visual color changes, internal/volumetric changes, or any combination of these, [i.e., the longitudinal comparison in time of the 3D model implicitly involves the editing data maintained in a designated patient database, such as the topography of the teeth lesions and internal teeth structure and 3D internal feature data images after editing]. Further, Par. 00167, discloses that the internal features such as, lesions, caries and/or cracks may be marked, e.g., labeled, including color coding, 
Elbaz et al does not expressly disclose wherein the editing content contains an editing action for the operation object and parameter settings for the editing action.
However, Son discloses wherein the editing content contains an editing action for the operation object and parameter settings for the editing action, (see at least: Par. 0042, the function managed by the process managing unit 107 in the DH content editing unit 103 includes functions of cutting, synthesizing, merging, scaling, storing an addition content file, setting an edited domain, and the like, [i.e., the editing content contains an editing action], and the simulation function includes functions of parameter setting, , and the like, [i.e., parameter settings for the editing action])
Elbaz et al and Mitchell et al and Son are combinable because they are both concerned with acquiring 3D information on real and virtual objects. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Elbaz et al and Mitchell et al, to include the DH content editing unit 103, as though by Son, in order to efficiently perform an acquisition, generation, edition of the digital content images, (Son, Par. 0002) 

In regards to claim 6, the combine teaching Elbaz et al, Mitchell et al, and Son as whole disclose the limitations of claim 4.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al and Mitchell et al, as applied to claim 4 above; and further in view of Elazar et al, (US-PGPUB 2019/0015177)

In regards to claim 12, the combine teaching Elbaz et al and Mitchell et al as whole disclose the limitations of claim 4.
Furthermore, Elbaz et al discloses wherein when the recognition for the acquired image data cannot be achieved based on the current basic database, pattern-recognition, machine learning, or the like. Features may be marked, including coloring, labeling or the like. Further, Par. 0171, discloses that the data captured by the intraoral scanner, i.e. a color 3D model combining the topography of the teeth lesions and internal teeth structure, may be maintained in a designated patient database for longitudinal monitoring and preservation of patient's oral health, where the data may be annotated (including dating and/or markings referencing internal features), [i.e., implicitly performing artificial recognition to input the annotation information or revise the editing item list information, and then the basic database is updated according to the recognition result, the annotation information and the editing item list information]).
The combine teaching Elbaz et al and Mitchell et al as whole does not expressly disclose the image data is uploaded to a cloud server.
However, Elazar et al discloses uploading the image data to a cloud server, (see at least: Par. 0119, Base station 804 is connected to medical records server 856. The Server 856 may, for example, be a cloud server. Server 856 is further connected to an 
Elbaz et al and Mitchell et al and Elazar are combinable because they are both concerned with acquiring 3D information from the teeth. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Elbaz et al and Mitchell et al, to use the server cloud, as though by Elazar, in order to generate immersive photographs and dental impressions, (Elazar, Par. 0119)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al and Mitchell et al, as applied to claim 14 above; and further in view Kakuta et al, (US-PGPUB 2004/0205600)

In regards to claim 15, the combine teaching Elbaz et al and Mitchell et al as whole disclose the limitations of claim 14.
Furthermore, Elbaz et al discloses wherein the pattern recognition device performs pattern recognition on the three-dimensional image data of the user oral cavity according to image information stored in the basic database, (see at least: Par. 0024, 0170-0173), and determining a serial number of an object to which the image data belongs, (see at least: Par. 0170-0172, the data may be annotated (including dating and/or markings referencing internal features, [i.e., implicitly determining a serial number of an object to which the image data belongs].
Elbaz et al does not expressly disclose the virtual editing device indexes the serial number of the object to a specific object so as to obtain the image information of the object and retrieve editing item list information of the object in the basic database.
However, Kakuta discloses indexes the serial number of the object to a specific object so as to obtain the image information of the object and retrieve editing item list information of the object in the basic database, (see at least: Par. 0126, the object table stores "index" and "object pointer". The "index" indicates the serial number of the information object in the table, and an "object pointer" is a pointer for the address on the memory storing a variety of information items of the information object. By referring to this pointer, the attribute and contents of the actual information object can be retrieved from the memory, [i.e., implicitly indexing the serial number of the object to a specific object so as to obtain the image information of the object and retrieve editing item list information of the object in the basic database]).
Elbaz et al and Kakuta are combinable because they are both concerned with acquiring 3D information images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Elbaz et al, to use the indexing device, as though by Kakuta, in order to index" an object by indicating the serial number of the information object in the table, as though by Kakuta, in order to retrieve variety of information items of the information object, (Par. 0126).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al and Mitchell et al, as applied to claim 14 above; and further in view of Elazar et al, (US-PGPUB 2019/0015177); and further in view of Barker et al, (US-PGPUB 20150003726)

In regards to claim 16, the combine teaching Elbaz et al and Mitchell et al as whole disclose the limitations of claim 14.
Furthermore, Elbaz et al discloses wherein when the recognition for the image data send by the image acquisition device cannot be achieved by the pattern recognition device, the image data is sent pattern-recognition, machine learning, or the like. Features may be marked, including coloring, labeling or the like. Further, Par. 0171, discloses that the data captured by the intraoral scanner, i.e. a color 3D model combining the topography of the teeth lesions and internal teeth structure, may be maintained in a designated patient database for longitudinal monitoring and preservation of patient's oral health, where the data may be annotated (including dating and/or markings referencing internal features), [i.e., implicitly performing artificial recognition to input the annotation information or revise the editing item list information, and then the basic database is updated according to the recognition result, the annotation information and the editing item list information]).

However, Elazar et al discloses sending the image data to a cloud server, (see at least: Par. 0119, Base station 804 is connected to medical records server 856. The Server 856 may, for example, be a cloud server. Server 856 is further connected to an archival medical records database 858. Medical records database 858 stores medical record information, including imagery information collected from cameras 600 and 852 to generate immersive photographs and dental impressions, [i.e., sending the image data to the server cloud implicitly when the recognition for the acquired image data cannot be achieved based on the current basic database). 
Elbaz et al and Mitchell et al and Elazar are combinable because they are both concerned with acquiring 3D information from the teeth. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Elbaz et al and Mitchell et al, to use the Elazar’s server cloud in connecting Elbaz pattern recognition device and the three-dimensional image basic database, in order to generate immersive photographs and dental impressions, (Elazar, Par. 0119).
The combine teaching Elbaz et al, Mitchell et al, and Elazar as whole does not expressly disclose that the cloud server performs iterative training on the pattern recognition device based on the updated basic database.
However, Barker discloses performs iterative training on the pattern recognition device based on the updated basic database, (see at least: Par. 0038, generation of a pattern recognition and registration model that is iterated over each training image of a plurality of training images to provide a model).
 pattern recognition and the registration model over each training image of a plurality of training images, as though by Barker, in order to provide 3D model, (Barker, Par. 0038)

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 7, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the spatial arrangement comprises relationships between the teeth and an occlusal relationship between a maxillary dentition and mandibular a dentition in an occlusal state”

The relevant prior art of record, Elbaz et al, (US-PGPUB 2018/0028065), discloses wherein said acquiring three-dimensional image data of the teeth of the user oral cavity comprises: performing three-dimensional true color scanning on the user oral cavity to obtain a spatial arrangement of the user's teeth and a three-dimensional true color curved 

Regarding claims 8-10, claims 8-10 are in condition for allowance in view of their dependency from claim 7.

With respect to claim 13, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein in a case of adding a new object and annotation information thereof into the basic database after artificial recognition, the editing list information of the object is added into the basic database by manual operation, and in a case of revising the annotation information of an existing object in the basic database without adding a new object after artificial recognition, whether to adaptively revise original editing item list information of the existing object in the basic database is determined by manual operation”.

The relevant prior art of record, Elbaz et al, (US-PGPUB 2018/0028065), discloses that the data may be annotated (including dating and/or markings referencing internal features) or unannotated. Two or more 3D models may be superimposed with one another on a display to highlight differences between the 3D models. The superimposed a video or animation of the changes in the patient's dentition, and displaying the superimposed models to highlight differences between the 3D models, [i.e., implicitly annotating objects of interest within the 3D model of tooth, and displaying the updated three-dimensional image of user's teeth based on model comparison over time], (Par. 0170-0173). Elbaz et al further discloses performing features recognition based on feature-recognition criterion (e.g., dark or light regions in the penetration images), pattern-recognition, machine learning, or the like. Features may be marked, including coloring, labeling or the like. However, while disclosing performing features recognition-based machine learning; Elbaz et al fails to teach or suggest, either alone or in combination with the other cited references, wherein in a case of adding a new object and annotation information thereof into the basic database after artificial recognition, the editing list information of the object is added into the basic database by manual operation, and in a case of revising the annotation information of an existing object in the basic database without adding a new object after artificial recognition, whether to adaptively revise original editing item list information of the existing object in the basic database is determined by manual operation.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                              02/12/2022